DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/9/2022 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 9/9/2022.  
Claims 1, 10 and 16 have been amended.
Claim 1, 3, 5-6 and 10-26  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101 and 35 U.S.C. §103, respectively.  As such, said rejections are herein maintained for reasons set forth below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Mental Process/Human Interactions Organized
Applicant discloses (Applicant’s Specification, [0001]-[0007]) that patients and healthcare professionals need to interact to create dental treatment plans. So a need exists to organize these human interactions through developing dental condition treatment plans and identifying treatment professionals based on best match criteria using the steps of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc.  Applicant’s method develops dental condition treatment plans and identifies treatment professionals based on best match criteria and is therefore a mental process and a certain method of organizing the human activities described and disclosed by Applicant.
Rejection
Claim(s) 1, 3, 5-8 and 10-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 1, 10 and 16 is/are directed to the abstract idea of “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0013]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3, 5-8 and 10-26 recite an abstract idea.
Claim(s) 1, 10 and 16 is/are directed to the abstract idea of “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0013]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 1, 3, 5-8 and 10-26 recite an abstract idea.
Step 2A Prong 1 – The Judicial Exception 
The claim(s) recite(s), in part, a method for performing the steps of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc., that is “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. The limitation of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 1, 3, 5-8 and 10-26 recite an abstract idea. 
The claim(s) recite(s), in part, a method for performing the steps of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc., that is “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/commercial or legal interactions (contracts, legal obligations, advertising, marketing activities, sales activities, sales behaviors, business relations) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 1, 3, 5-8 and 10-26 recite an abstract idea.
Applicant’s claims recite the step of “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals.” Applicant’s specification at paragraph [0064] recites “the user can initiate the treatment plan… For example, the user can evaluate the treatment professionals….and once the user has selected a treatment professional…the user can initiate the treatment plan.” 
Examiner asserts that Applicant’s Specification recites that a human, the user, is executing Applicant’s recited step of “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals.” There is no recitation of the application of an actual treatment plan to the user’s dental condition in Applicant’s claimed step of “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals.” Applicant’s “initiating” step consist merely of mental steps (i.e. evaluating, selecting) that are part of the abstract idea.
Step 2A Prong 2 – Integration of the Judicial Exception into a Practical Application
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computing devices, networks, scanners, monitors (Applicant’s Specification [0098], [0101]-[0103], [0106]), etc.) to perform steps of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
Step 2B – Search for an Inventive Concept/Significantly More
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computing devices, networks, scanners, monitors, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II) (Berkheimer- Court Decisions). These court decision indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Individually and in Combination
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computing devices, networks, scanners, monitors, etc.). At paragraph(s) [0098], [0101]-[0103], [0106], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computing devices, networks, scanners, monitors,” etc. to perform the functions of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. The recited “processors, computing devices, networks, scanners, monitors,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 1, 3, 5-8 and 10-26 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent Claims
Dependent claim(s) 3, 5-8, 11-15, 17-26 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
Dependent claims 3, 5-8, 11-15, 17-26 merely specify which information is used for various calculations or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 3, 5-8, 11-15, 17-26 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. Dependent claims 3, 5-8, 11-15, 17-26 merely describe physical structures to implement the abstract idea. These information and physical characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 1, 10 and 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-8 and 10-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sachdeva 727 (US 2004/0197727), in view of Work (US 2014/0310355), further in view of Taira (US 2003/0144886), further in view of Hanson (Reference V), further in view of Sachdeva 873 (US 2004/0002873)..

CLAIM 1  
As per claim 1, Sachdeva 727 discloses: 
an automated method of referring a user to a treatment professional (Sachdeva et al 727, [0017] method), the method comprising: 
generating a three-dimensional model of the user's teeth based on a scan of the user's teeth (Sachdeva et al 727, Figure 3 54 3D Color Teeth Model, Figure 7, Figure 19 30/36 3D Scanning Devices), wherein the three-dimensional model includes a digital representation of each tooth of the user's teeth (Sachdeva et al 727, Figure 7, [0076] the images of the…teeth, etc. are obtained and stored in memory in digital form…to create a complete virtual patient model); 
creating a treatment plan for the user's teeth, using the computing device, (Sachdeva et al 727, [0003] treatment plan) 
identifying steps of the treatment plan (Sachdeva et al 727, [0016] providing a serious of predetermined steps) 
individually orienting the digital representation of each tooth with respect to digital representations of other teeth of the three-dimensional model according to the steps of the treatment plan (Sachdeva et al 727, [0056] individual tooth positions and orientation)
providing a visual representation of the treatment plan, on the computing device, using the identified steps of the treatment plan, the visual representation including a visual model illustrating one or more of the steps of the treatment plan, and a progression throughout the treatment plan (Sachdeva et al 727, Figure 61-63B Digital Treatment Planning); 
the treatment plan (Sachdeva et al 727, [0003] treatment plan)
three-dimensional model (Sachdeva et al 727, [0010] three dimensional models).


Sachdeva 727 fails to expressly disclose:
as one or more treatment best match criteria 
receiving one or more personal selection best match criteria associated with treatment professionals
the personal selection best match criteria
include at least one criterion selected from the group: education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice focused on one or more of pre-teens, teens, or adults
providing to the user, after the treatment plan is created and the one or more personal selection best match criteria is received, a ranked list of treatment professionals for initiation of the treatment plan using the computing device, wherein the ranked list is based on the one or more personal selection best match criteria associated with treatment professionals.


However, Work teach:
as one or more treatment best match criteria (Work, [0018] search criteria, profile criteria)
receiving one or more personal selection best match criteria associated with treatment professionals (Work, [0003] doctors, [0018] search criteria, profile criteria)
the personal selection best match criteria (Work, [0018] search criteria, profile criteria)
include at least one criterion selected from the group: education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice focused on one or more of pre-teens, teens, or adults (Work, [0027] profile criteria)
providing to the user, after the treatment plan is created and the one or more personal selection best match criteria is received, a ranked list of treatment professionals for initiation of the treatment plan using the computing device, wherein the ranked list is based on the one or more personal selection best match criteria associated with treatment professionals (Work, [0003] doctors, [0018] search criteria, profile criteria, [0172] ranked list).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “as one or more treatment best match criteria,” “receiving one or more personal selection best match criteria associated with treatment professionals,” “the personal selection best match criteria,” and “include at least one criterion selected from the group: education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice focused on one or more of pre-teens, teens, or adults,” “providing to the user, after the treatment plan is created and the one or more personal selection best match criteria is received, a ranked list of treatment professionals for initiation of the treatment plan, wherein the ranked list is based on the one or more personal selection best match criteria associated with treatment professionals” as taught by Work within the method as taught by the Sachdeva 727 with the motivation of providing matches based on search criteria (Work, [0018]).

Sachdeva 727 and Work fail to expressly teach:
based on a comparison between the digital model of the user's teeth with a database containing digital models of prior cases
identifying one or more dental conditions of the prior cases that are similar to the dental condition of the user's teeth
based on similarities of the dental condition of the user's teeth and the one or more similar dental conditions of the prior cases.


However, Taira teaches:
based on a comparison between the digital model of the user's teeth with a database containing digital models of prior cases (Taira, [0057] In other words, the computer can compare and contrast the data with a corpus of previously entered reports and the physician’s assessments of those reports. Accordingly, upon recognizing similar data patterns from previous cases, the system can retrieve and report how the physicians in those prior cases described the situation and/or what they concluded, as well as the end results of what was the patient outcome)
identifying one or more dental conditions of the prior cases that are similar to the dental condition of the user's teeth (Taira, [0057] In other words, the computer can compare and contrast the data with a corpus of previously entered reports and the physician’s assessments of those reports. Accordingly, upon recognizing similar data patterns from previous cases, the system can retrieve and report how the physicians in those prior cases described the situation and/or what they concluded, as well as the end results of what was the patient outcome)
based on similarities of the dental condition of the user's teeth and the one or more similar dental conditions of the prior cases (Taira, [0057] In other words, the computer can compare and contrast the data with a corpus of previously entered reports and the physician’s assessments of those reports. Accordingly, upon recognizing similar data patterns from previous cases, the system can retrieve and report how the physicians in those prior cases described the situation and/or what they concluded, as well as the end results of what was the patient outcome).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “based on a comparison between the digital model of the user's teeth with a database containing digital models of prior cases,” “identifying one or more dental conditions of the prior cases that are similar to the dental condition of the user's teeth,” and “based on similarities of the dental condition of the user's teeth and the one or more similar dental conditions of the prior cases,” etc. as taught by Taira within the method as taught by Sachdeva 727 and Work with the motivation of providing report on conclusions and patient outcomes from similar prior cases (Taira, [0057]).

Sachdeva 727, Work and Taira fail to expressly teach:
assigning a complexity level
based on the complexity level
based on the complexity level of the treatment plan.


However, Hanson teach:
assigning a complexity level (Hanson, p 15 case’s complexity)
based on the complexity level (Hanson, p 15 case’s complexity)
based on the complexity level of the treatment plan (Hanson, p 15 case’s complexity).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “assigning a complexity level,” “based on the complexity level,” and “based on the complexity level of the treatment plan,” as taught by Hanson with the method as taught by Sachdeva 727 and Work and Taira with the motivation of providing oral health care (Hanson, p 14).

Sachdeva 727 and Work and Taira and Hanson fail to expressly teach:
scanning the user's teeth at a public station
using a computing device at the public station
initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals.


Sachdeva 873 teaches:
scanning the user's teeth at a public station (Sachdeva 873, [0012])
using a computing device at the public station (Sachdeva 873, [0012]) 
initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals (Sachdeva 873, Figure 3 76 Receive Dental Services, [0034] a patient may be treated based on orthodontic services only, or a combination of orthodontic services, dental services, oral surgery services, and medical services).


One of ordinary skill in the art at the time the invention was made would have found it obvious to include “initiating treatment on the user's teeth according to the treatment plan by a treatment professional from the ranked list of treatment professionals,” etc. as taught by Sachdeva 873 within the method as taught by Sachdeva 727 and Work and Taira and Hanson with the motivation of treating a patient based on a generated patient treatment plan (Sachdeva 873, [0034]).

CLAIM 3   
As per claim 3, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873 and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein the method is performed without aid of a treatment professional (Sachdeva 873, [0012]).


The obviousness of combining the teachings of Sachdeva 873 with the method as taught by Sachdeva 727, Work, and Taira and Hanson is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 5   
As per claim 5, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein creating a treatment plan comprises comparing the digital model of the user's teeth with a case history database, wherein the case history database includes the plurality of digital models of prior cases, and wherein the digital models of prior cases include digital models of other users' teeth with their prior conditions and digital models of the other users' teeth while the treatment plan is being performed (Taira, [0057]).


The obviousness of combining the teachings of Taira with the method as taught by Sachdeva 727 and Work is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 6    
As per claim 6, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein receiving the ranked list of treatment professionals comprises receiving a list of dentists and/or orthodontists that can perform the treatment plan based on one or more of the personal selection best match criteria (Work, [0003] doctors, [0018] search criteria, profile criteria, [0172] ranked list).


The obviousness of combining the teachings of Work with the method as taught by Sachdeva 727 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 7   
As per claim 7, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein the selection best match criteria include at least one criterion selected from the group: treatment professional's proximity to one or more of the user's home, work, or hospital; treatment professional's hours of operation on one or more of certain days or times of the day; one or more financial options provided by the treatment professional; one or more languages communicated by the treatment professional; education of the treatment professional; credentials of the treatment professional; surgical experience of the treatment professional; ability of the treatment professional to treat patients with mixed dentition; or the treatment professional's practice focused on one or more of pre-teens, teens, or adults  (Work, [0003] doctors, [0018] search criteria, profile criteria, [0172] ranked list).


The obviousness of combining the teachings of Work with the method as taught by Sachdeva 727 is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 8    
As per claim 8, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein the treatment best match criteria include at least one criterion selected from the group: treatment plan cost, treatment plan length, and treatment plan comfort (Hanson, p 15 case’s complexity).


The obviousness of combining the teachings of Hanson with the method as taught by Sachdeva 727, Work, and Taira is discussed in the rejection of claim 1, and incorporated herein.

CLAIM 21    
As per claim 21, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
 teach the method of claim 1 and further disclose the limitations of:
further comprising providing one or more treatment professional access to the three-dimensional model of the user's teeth via a network, wherein the dental condition of the user's teeth is diagnosed by the one or more treatment professionals (Sachdeva 727, [0010] three dimensional models, [0061] the complete picture of the patient can be shared with other specialists).


CLAIM 22    
As per claim 22, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
further comprising providing cross sectional views of the user's teeth, representations of segmented teeth, or cross sectional views of the user's teeth and representations of segmented teeth (Sachdeva 727, [0155] cross-sectional view).


CLAIM 23    
As per claim 23, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873 
teach the method of claim 1 and further disclose the limitations of:
wherein generating the three-dimensional model further includes generating an interior view that shows a root structure or an interior structure of one or more of the user's teeth (Sachdeva 727, [0010] three dimensional models, [0272] showing bone and root structures of the teeth).


CLAIM 24    
As per claim 24, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein initiating treatment on the user's teach includes applying pressure to the user's teeth to reposition the user's teeth according to the treatment plan (Sachdeva 727, [0125] therapeutic devices (e.g., brackets and wires, aligning shells, maxillary expansion devices, etc.).


CLAIM 25    
As per claim 25, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein creating the treatment plan comprises comparing the three-dimensional model to a case history database that is on a network or electronically stored on a local device at the public station (Sachdeva 727, [0044] normative database, [0118] knowledge database).


CLAIM 26    
As per claim 24, Sachdeva 727 and Work and Taira and Hanson and Sachdeva 873
teach the method of claim 1 and further disclose the limitations of:
wherein creating the treatment plan comprises comparing the three-dimensional model to a case history database that is on a network or electronically stored on a local device at the public station (Sachdeva 727, [0013] …a digital treatment plan sent to the orthodontist for review, interactive modification, or approval).


CLAIMS 10-15 
As per claims 10-15, claims 10-15 are directed to a system. Claims 10-15 recite the same or similar limitations as those addressed above for claims 1-8 and 21-24. Claims 10-15 are therefore rejected for the same reasons set forth above for claims 1-8 and 21-24.

CLAIMS 16-20 
As per claims 16-20, claims 16-20 are directed to a computer readable medium. Claims 16-20 recite the same or similar limitations as those addressed above for claims 1-8 and 21-24. Claims 16-20 are therefore rejected for the same reasons set forth above for claims 1-8 and 21-24.

Response to Arguments
Applicant’s arguments filed 9/9/2022 with respect to claims 1, 3, 5-6 and 10-26 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 9/9/2022.
Applicant’s arguments filed on 9/9/2022 with respect to claims 1, 3, 5-6 and 10-26 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Sachdeva 727, Work, Taira, Hanson and Sachdeva 873 do not render obvious the present invention because Sachdeva 727, Work, Taira, Hanson and Sachdeva 873 do not disclose “identifying one or more dental conditions of the prior cases that are similar to the dental condition of the user's teeth,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 
Rehash 
Applicant's remarks and arguments merely rehash issues addressed in the Office Action mailed 5/2/2022 and incorporated herein. 
Mental Process
Applicant’s claims are directed to the abstract idea of developing dental condition treatment plans and identifying treatment professionals based on best match criteria. The claimed method requires the steps of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. This mental process of developing dental condition treatment plans and identifying treatment professionals based on best match criteria demonstrates that Applicant’s claim as a whole is directed to an abstract idea. (Elec. Power Grp., LLC v. Alstom S.A., “[W]e have treated analyzing information by steps people go through in their minds . . . without more, as essentially mental processes within the abstract-idea category.”). “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea…on a generic computer.” (See Alice, 573 U.S. at 225).
Analysis of information by steps people go through in their minds, or by mathematical algorithms, without more, is essentially a mental processes within the abstract-idea category (Electric Power Group, 830 F.3d at 1354).
Information Processing Computer
Further, Applicant’s claimed invention is directed to “developing dental condition treatment plans and identifying treatment professionals based on best match criteria,” etc. (Applicant’s Specification, Abstract, [0013]) through the steps of “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. Therefore, Applicant’s claimed invention is directed to processing data. 
Processing data is an abstract idea.
In Electric Power Group the collection, manipulation and display of data has been found to be an abstract process. When claims, such as Applicant’s claims, are “directed to an abstract idea” and “merely requir[e] generic computer implementation,” they “do[] not move into [§] 101 eligibility territory.” buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1354 (Fed. Cir. 2014). Applicant’s argument is not persuasive. 
Integration into a Practical Application
Integration into a practical application requires additional elements or a combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception (e.g. Enfish, McRO and Vanda) (2019 PEG). 
Applicant’s “processors, computing devices, networks, scanners, monitors” is/are not an additional element(s) that reflects in the an improvement in the functioning of a computer,  is/are not an additional element(s) that applies or uses the judicial exception to effect a particular treatment or prophylaxis, is/are not an additional element(s) that effects a transformation or reduction of a particular article to a different state or things, and is/are not an additional element(s) that applies or uses the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment for the reasons explained in the 101 rejection above. Applicant’s “processors, computing devices, networks, scanners, monitors” is/are merely tools used by Applicant to implement data processing. Data processing is an abstract idea. Applicant’s argument is not persuasive. 
Significantly More
Further, the Examiner is not persuaded that “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. constitutes significantly more than the abstract idea. “[M]erely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.” Electric Power Group, 830 F.3d at 1355. Moreover, the claims “do not include any requirement for performing the claimed functions…by use of anything but entirely conventional, generic technology. The claims therefore do not state an arguably inventive concept.” Id. at 1356. In short, each step does no more than require a generic computer processor to perform generic computer functions. See Applicant’s specification at paragraph(s) [0098], [0101]-[0103], [0106] describing generic computer components (i.e. “processors, computing devices, networks, scanners, monitors”, etc.). And considered as an ordered combination, the computer components of Applicant’s system/method/apparatus/computer readable medium add nothing that is not already present when the steps are considered separately. Applicant’s argument is not persuasive.
Considering each of the claim elements in turn, the function performed by the computer at each step of the process is purely conventional. For example, “generating models, creating treatment plans, identifying conditions, assigning complexity levels, identifying steps, orienting digital representations, providing visual representations, receiving best match criteria, providing ranked lists, initiating treatment,” etc. is/are purely conventional in computer systems and its use in the claim both individually and in the ordered combination fails to transform the nature of the claim. Each step of the claimed system/method/apparatus/computer readable medium does no more than require a generic computer to form a generic computer function. Applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626